CARS HIDE RReRSSe Penunenitiety HiRNOWMZ Pape Laf2

LAW OFrFFPICEsS
Scott A. SREBNICK, P.A.

SCOTT A. SREBNICK* 201 S, Biseayne Boulevard

* ALSO ADMITTED IN NEW YORK Suite 1210
Miami, Florida 33131

 

 

Tel: 305- 285- 9019

January 15, 2020 Fax: 305-377-9937
ry , E-mait: sca@srebaicklawcom

www.srebnickiaw.com

Via ECF MEMO EN DORSED: Ls
Honorable Paul G, Gardephe ty f / ure & by bass We
United States District Judge [he tia poll Garner: a
Thurgood Marshall U.S. Courthouse Coton emcee ok | jee aon Te Wihh é “~
40 Foley Square . | Doata bo Clty #2
New York, NY 10007 Na thy poe TA Re Gf placa of

Hcoa Bum. Long 1 ghasted.
3 *
Re United States v. Avenatti, No. S119 Cr. 373 (PGG)” . SKOERED:

Request for a Telephonic Status Conference fo Lp
Dear Judge Gardephe: Feud Aanole?
IS wawl G Gardephe, USD. &.

We write to request a telephonic status conference at the Court's earliest convenience pe. ee
(if possible, this morning), in view of Mr. Avenatti’s arrest in California yesterday evening |
and his current custodial status. We also request that the Court allow us to delay the filing that
the Court was expecting this morning at 10:00am regarding outstanding judgments given the
recent developments and our inability to communicate with Mr. Avenatti today.' The
government advises that it takes no position on this request.

As the Court is now aware, Mr. Avenatti was arrested late yesterday afternoon by
federal agents on allegations that he violated his bond conditions in the Central District of
California, He is currently in custody (at the Santa Ana Jail, we believe) and apparently is
scheduled to appear at some point today before United States District Judge James Selna, who
is presiding over Mr. Avenatti’s California federal case. The USAO-CDCA is seeking to
revoke Mr. Avenatti’s bond and have him detained.

Undersigned counsel (Srebnicks, Quinon) are currently scheduled to travel to New
York tomorrow to appear before the Court for the final pretrial. conference in this case on
Friday, and to stay through the duration of the trial. At this point, we do not know whether
Mr. Avenatti will be in New York for the pretrial conference on Friday. Moreover, there are
a number of legal and factual issues that we were expecting to address over the course of the
next several days, including but not limited to responding to motions to quash, filing a motion
to compel testimony, filing motions in /imine based on the government’s exhibit list, finalizing
the defense exhibit list, working on stipulations with the government, and the like, all of which
require Mr. Avenatti’s input. We have no access to Mr. Avenatti at this point and have no idea
when we can expect to meet with him or discuss the matters on a non-monitored telephone

 

1 Undersigned counsel was able to receive a brief call from Mr. Avenatti at midnight last night
on a monitored line.

 
CASS Woo RIB hee Fasunenitieily PHinuOWie Page rat

line, Even under the most optimistic of scenarios, we are unlikely to be able to discuss any of
these matters with him in person for several days. Last night, we received the complete Jencks
Act production from the government; while we have not counted the pages, the production is
substantial.2. We cannot predict when we will even begin to be able to review that material
with Mr, Avenatti; his participation in that review — in addition to being his right — is essential
for us to defend him.

Given these significant developments, we respectfully request a telephonic status
conference at the Court’s earliest convenience, to discuss the status of the trial date.

Respectfully,

/s Scott Srebnick
Scott A. Srebnick
Jose M. Quinon
E. Danya Perry

 

? The government’s production was in accordance with the agreed-upon deadlines of the parties.
The government advises — and we agree -- that the government provided interviews reports even
for more than its case-in-chief, to include individuals whom the government does not intend to call
to testify.

 
